Citation Nr: 1111295	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-12 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent for right shoulder disability.

3.  Entitlement to a disability rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1981 to March 1986, October 2001 to March 2003, April 2003 to July 2005, and had additional periods of active service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Philadelphia, Pennsylvania RO.  In February 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

The matter of an increased rating for hypertension is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

In February 2011, prior to the promulgation of a decision in the matters, the Board received notification from the Veteran that he was withdrawing his appeal in the matters of a rating in excess of 70 percent for PTSD and a rating in excess of 10 percent for a right shoulder disability; there are no questions of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran are met with respect to the claims for a rating in excess of 70 percent for PTSD and a rating in excess of 10 percent for a right shoulder disability; the Board has no further jurisdiction in the matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a)(b)(c) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In April 2006, the Veteran filed a substantive appeal that perfected his appeal in the matters of the ratings for PTSD and a right shoulder disability.  In testimony before the undersigned in February 2011 (as reflected by the transcript associated with the claims file), the Veteran confirmed he is withdrawing his appeal in these matters, and limiting his appeal to the matter of the rating for hypertension.  

As the Veteran has withdrawn his appeal in the matters, there remain no allegations of error of fact or law for appellate consideration as to the matters of the ratings for PTSD and right shoulder disability.  Accordingly, the Board has no further jurisdiction in these matters, and the appeal in the matters must be dismissed.





ORDER

The appeal in the matters of the ratings for PTSD and for right shoulder disability is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).

The Veteran has testified that he receives ongoing VA treatment for hypertension, specifically that he has cardiac check-ups at the Martinsburg VAMC approximately every three months, in addition to seeking immediate care when he experiences chest pain.  He testified that his blood pressure "goes up and down", though he has not changed medication.  

A review of his claims file revealed that there are VA treatment records through March 2010 associated with the record, followed by additional treatment records from October 2010 to December 2010 submitted by the Veteran's representative.  Complete clinical records of VA treatment the Veteran has received are constructively of record, are likely to contain pertinent information, and must be secured and considered.  If the treatment records indicate that the severity of the hypertension has worsened, a new contemporaneous VA examination may be necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of all VA treatment the Veteran has received for hypertension and/or heart problems since March 2010.

2.  The RO should review the records received, and arrange for any further development suggested by the information therein.  If indicated, the RO should arrange for a contemporaneous examination of the Veteran to assess the current severity of his hypertension.  The Veteran's claims file (including this remand and the evidence received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating hypertension.  The examiner should also comment on the expected impact of the symptoms found on the Veteran's everyday and occupational functions.  The examiner must explain the rationale for all opinions offered.

3.  The RO should then re-adjudicate the matter of the rating for hypertension (to include whether referral for consideration of an extraschedular rating is warranted - i.e. whether schedular criteria are inadequate).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


